Citation Nr: 1043705	
Decision Date: 11/19/10    Archive Date: 11/24/10

DOCKET NO.  04-14 183	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUE

Entitlement to service connection for a low back disorder, to 
include degenerative disc disease, lumbar spondylosis, stenosis, 
and sensory radiculopathy.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

S.K.C. Boyce, Associate Counsel





INTRODUCTION

The Veteran served on active duty from February 1966 to February 
1969.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a May 2003 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida.  

In May 2009, the Board remanded the matter to the RO for the 
purpose of obtaining additional evidence and scheduling a VA 
examination.  As there has been substantial compliance with the 
Board's remand order with regard to the AMC's attempt to obtain 
the Veteran's records and the Veteran has been provided with two 
VA examinations, no further action is required.  See Dyment v. 
West, 13 Vet. App. 141, 146-47 (1999); Stegall v. West, 11 Vet. 
App. 268 (1998).  The matter was returned to the Board in October 
2010.


FINDING OF FACT

The Veteran's lower back disorder was incurred in, or caused by, 
his military service. 


CONCLUSION OF LAW

The criteria for entitlement to service connection for a lower 
back disorder have been met.  38 U.S.C.A. §§ 1110, 5107 (West 
2002); 38 C.F.R. § 3.102, 3.303 (2010).





REASONS AND BASES FOR FINDING AND CONCLUSION

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) has 
a duty to notify and assist claimants in substantiating a claim 
for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 
5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.159 and 
3.326(a) (2010).  In this decision, the Board grants service 
connection for a lower back disability.  This award represents a 
complete grant of the benefits sought on appeal.  Thus, any 
deficiency in VA's compliance is deemed to be harmless error, and 
any further discussion of VA's responsibilities is not necessary.

The Veteran contends that he currently suffers from a lower back 
disorder as a result of an accident that occurred in service 
where he was knocked out of a truck by a branch overhanging the 
roadway, causing injury to his ribs and spine.

Service connection is established where a particular injury or 
disease resulting in disability was incurred in the line of duty 
in active military service or, if pre-existing such service, was 
aggravated during service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§§ 3.303(a), 3.306.  "[I]n order to establish service connection 
or service-connected aggravation for a present disability the 
veteran must show:  (1) the existence of a present disability; 
(2) in-service incurrence or aggravation of a disease or injury; 
and (3) a causal relationship between the present disability and 
the disease or injury incurred or aggravated during service."  
Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004).  

A Veteran may be granted service connection for any disease 
initially diagnosed after discharge, but only if all the 
evidence, including that pertinent to service, establishes that 
the disease was incurred in service.  38 C.F.R. § 3.303(d).

Alternatively, service connection may be established under 38 
C.F.R. § 3.303(b) by (a) evidence of (i) the existence of a 
chronic disease in service or during an applicable presumption 
period under 38 C.F.R. § 3.307 and (ii) present manifestations of 
the same chronic disease, or (b) when a chronic disease is not 
present during service, evidence of continuity of symptomatology. 

The determination as to whether these requirements are met is 
based on an analysis of all the evidence of record and the 
evaluation of its credibility and probative value.  Baldwin v. 
West, 13 Vet. App. 1, 8 (1999); 38 C.F.R. § 3.303(a).  In 
determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with the 
Veteran prevailing in either event, or whether a preponderance of 
the evidence is against the claim, in which case the claim is 
denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 
49, 55 (1990).  

The Veteran has a currently diagnosed lower back disability.  
Private treatment records from June 1992 show that he was 
diagnosed with status post history of lumbar laminectomies L3-4 
and L4-5 with residual chronic pain syndrome, with epidural 
scarring noted on MRI scan dated 1989.  The treatment notes also 
indicate past treatment with epidural steroids and nerve blocks.  

The Veteran was provided with a VA general examination in April 
2003.  The examiner confirmed the June 1992 diagnosis of the 
Veteran's private physician, and noted a history of low back pain 
beginning in January 1975.  The examiner also noted the Veteran's 
surgical history and found that he continued to be symptomatic in 
the low back region with translumbar pain occasionally radiating 
down the posterior aspect of either leg.  Upon examination, the 
examiner found that there were a loss of the normal lordotic 
curvature in the lumbar area and a well-healed non-tender 4 inch 
surgical scar as well as limited range of motion.

New private treatment records, dated August 2007 to February 
2008, were obtained on remand.  These records show ongoing lower 
back pain, diagnosed in August 2007 as axial low back pain, and 
recurring diagnoses of spinal enthesopathy with muscle spasms.  
Records from February 2009 show a referral for spinal surgery.

The Veteran was diagnosed with degenerative disk disease from L3 
through S1 with spondylosis at his September 2009 VA examination 
and with lumbar spondylosis with sensory radiculopathy at the 
July 2010 VA examinations.

The evidence also shows that the Veteran suffered an injury to 
his back in service.  The Veteran submitted a statement in August 
2007 providing the history of his injury.  He contends that he 
was struck by a tree hanging across the road in the lower lumbar 
area while riding in a truck.  The impact broke his ribs and 
caused injury to his lumbar spine.  He asserts that he was 
medavaced by helicopter to Roosevelt Roads Naval Hospital in 
Puerto Rico and was off duty for several months.  

This statement is corroborated by the Veteran's service treatment 
records from August 1968, which note that he was riding in the 
back of a dump truck when struck by a limb in the right side, 
causing him to fall.  The notes report that he had trouble 
breathing before the ambulance arrived, but remained conscious 
throughout.  Upon examination, he had a minor contusion on the 
ride side and pain on respiration.  The note indicates that the 
Veteran should be evacuated to Roosevelt Roads for admission as a 
fractured right rib and possible pneumohemothorax, or an 
accumulation of blood and air in the pleural cavity, were 
suspected.  Subsequent treatment records show that no fracture 
was found, although the Veteran insisted that x-rays were taken 
above the painful area.  He was given light duty.  In December 
1968, the Veteran was seen for pain the left sacral region when 
lifting and ligamentous strain in the lower back.  His separation 
examination notes that his spine is normal.  No back problems are 
noted.

The Board finds that the Veteran's account of the accident and 
reports of back pain as a result of this injury are credible, as 
the Veteran's account is largely corroborated by the available 
treatment records and he was subsequently treated for back pain 
in service.  Furthermore, the Veteran is competent to testify to 
symptoms of back pain.  Layno v. Brown, 6 Vet. App. 465, 469-71 
(1994); Charles v. Principi, 16 Vet. App 370, 374 (2002).  
Therefore, the Board finds that the Veteran's service treatment 
records along with the Veteran's testimony establish that he 
suffered back pain as a result of an injury he sustained due to 
an impact with a tree limb while riding in the back of a truck 
during service.  

There are two medical opinions of record regarding the 
relationship between the Veteran's in-service injury and his 
currently diagnosed back disorders.  Where there are several 
medical opinions of record evaluating the relationship between 
the Veteran's current disabilities and service, it is the 
responsibility of the Board to assess the credibility and weight 
given to the evidence.  See Hayes v. Brown, 5 Vet. App. 60, 69-70 
(1993) (citing Wood v. Derwinski, 1 Vet. App. 190, 192-93 (1992).  
Provided that it offers an adequate statement of reasons or 
bases, the Board may favor one medical opinion over another.  See 
Owens v. Brown, 7 Vet. App. 429, 433 (1995); Wood v. Derwinski, 1 
Vet. App. 190, 192-93 (1991).  Here, the September 2009 and July 
2010 VA examiners each proffered differing opinions on the 
etiology of the Veteran's disability.  

The September 2009 VA examiner reviewed the claims folder and 
noted both the in-service injury and a subsequent (post-service) 
1975 injury that occurred when the Veteran fell off a truck at 
work.  The VA examiner noted that this incident aggravated his 
back pain, necessitating an operation, and also outlines the 
Veteran's subsequent medical history, described above.  The 
examiner provided the opinion that the Veteran's current low back 
condition at least as likely as not had its onset during active 
service as a result of the 1968 injury, although this condition 
was further aggravated by the subsequent 1975 injury.  The 
examiner explained that both injuries, therefore, contributed to 
his current symptomatology and functional impairment, with the 
1975 injury and subsequent surgery to a more moderate degree.  

Conversely, the July 2010 VA examiner provided the opinion that 
the Veteran's current lumbar condition was less likely than not 
caused by or a result of service because the Veteran's June 1992 
private treatment records specifically state that he had no back 
problems prior to 1975.  Additionally, the examiner also stated 
that "the longterm consequence of multilevel decompression is 
adjacent level degenerative disease" and that the record clearly 
showed that the Veteran's surgery was secondary to his fall in 
1975.  Lastly, the examiner determined that the service record 
did not document findings consistent with a lumbar fracture, disc 
herniation, or significant lumbar motion segment disruption.

The July 2010 VA examiner, a nurse practitioner, provided an 
opinion that is less probative than the September 2009 examiner, 
an orthopedic surgeon, due to the more extensive training, 
education, and expertise of the physician.  The Board may accord 
greater weight to an opinion of a specialist when the matter 
under consideration requires a relatively higher level of 
training or expertise for an opinion to constitute competent 
evidence.  Black v. Brown, 10 Vet. App. 279, 283-84 (1997).  
Additionally, the September 2009 VA examiner based his opinion on 
a more complete history, which took the Veteran's account into 
consideration.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 
301-304 (2008) (holding that the Board must consider whether the 
examiner had sufficient facts and data, and provided sufficient 
reasoning in assessing its probative value).  

Therefore, the opinion of the July 2010 VA examiner is less 
probative than the opinion of the September 2009 VA examiner due 
to the completeness of the information reviewed and his 
relatively greater expertise.  See Hayes v. Brown, 5 Vet. App. 
60, 69-70 (1993) (citing Wood v. Derwinski, 1 Vet. App. 190, 192-
93 (1992) (holding that where there are several medical opinions 
of record evaluating the relationship between the Veteran's 
current disabilities and service, it is the responsibility of the 
Board to assess the credibility and weight given to the 
evidence).  

After carefully reviewing all the evidence on file, the Board 
finds no adequate basis to reject the competent medical evidence 
and lay testimony of record that is favorable to the Veteran, 
based on a lack of credibility, competency, or probative value.  
Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997); Evans v. 
West, 12 Vet. App. 22, 26 (1998).  The evidence establishes a 
current diagnosis of degenerative disc disease, lumbar 
spondylosis, stenosis, and sensory radiculopathy; the Veteran's 
service treatment records establish the occurrence of the in-
service injury claimed by the Veteran, as well as subsequent 
treatment for back pain; and competent medical evidence indicates 
that there is causal relationship between the present disability 
and the injury incurred during service.  Accordingly, the Board 
finds that the evidence supports service connection for a lower 
back disorder.  The appeal is granted. 


ORDER

Service connection for a low back disorder, to include 
degenerative disc disease, lumbar spondylosis, stenosis, and 
sensory radiculopathy, is granted. 



____________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


